IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2920 Disciplinary Docket No. 3
                                            :
                      Petitioner            :   No. 145 DB 2022
                                            :
                v.                          :   Attorney Registration No. 47102
                                            :
                                            :   (Philadelphia)
 WENDELL K. GRIMES,                         :
                                            :
                      Respondent            :


                                       ORDER



PER CURIAM:

      AND NOW, this 7th day of December, 2022, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Wendell K. Grimes is suspended on

consent from the Bar of this Commonwealth for a period of four years. Respondent shall

comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board.

See Pa.R.D.E. 208(g).